EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-7 and 10-14 have been amended as follows: 
In lines 1 of claims 2-7 and 10-14, “The system of claim” has been changed to -- The system for housing electromagnetic (EM) sources of claim --   
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system for housing electromagnetic (EM) sources comprising, inter alia, a vibration sensing system comprising: a plurality of piezoelectric transducers (PTs) each comprising a piezoelectric material (PM) and an 
Claims 2-7 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system for housing electromagnetic (EM) sources comprising: a container comprising, inter alia, a vibration sensing system comprising: a plurality of piezoelectric transducers (PTs) each comprising a piezoelectric material (PM) and an adjuster, wherein the plurality of PTs is disposed within the second cavity 
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system for housing electromagnetic (EM) sources comprising, inter alia, a vibration sensing system comprising: a plurality of piezoelectric transducers (PTs) each comprising a piezoelectric material (PM) and an adjuster, wherein the plurality of PTs is disposed within the first cavity section such that each adjuster contacts the exterior wall section, wherein extending the adjusters of the plurality of PTs moves the PTs towards a center of the first cavity section; and a system controller, wherein the system controller is electrically coupled to the vibration sensing system; wherein the system controller is configured to activate the plurality of PTs after an EM source is placed within the first cavity such that at least one adjuster of the plurality PTs extends until the corresponding PM touches the EM source; wherein vibrations cause at least one first force to act upon at least one PM of the plurality of PTs, wherein each PM receiving the at least one first force generates at least one first electrical signal in response to the received at least one first force, wherein the system controller is configured to receive and process the at least one first electrical signal from each PM; wherein the system controller is configured to generate at least one second electrical signal and transfer the at least one second electrical signal to at least one PM of the plurality of PTs, wherein the at least one PM of the plurality of PTs generates at least one second force in response to the received at least one second electrical signal, wherein the at least one second force acts upon the EM source to counteract the vibrations.
Claims 10-14 depend directly or indirectly on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kleinert et al. (U.S. Patent No. 11077526) discloses an improved apparatus and techniques for laser-processing workpieces. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837